Exhibit FOR IMMEDIATE RELEASE Contact: Dan Keeney, APR DPK Public Relations 832-467-2904 dan@dpkpr.com ERHC Energy Inc. takes legal action to protect its rights Suit seeks to stop tampering with ERHC’s rights in Joint Development Zone Blocks 5 and 6 ABUJA, NIGERIA, November 3, 2008 – ERHC Energy Inc. (OTCBB: ERHE), a publicly traded American company with oil and gas assets in the highly prospective Gulf of Guinea off the coast of West Africa, today announced it has filed suit to stop any tampering with its rights in Joint Development Zone (JDZ) Blocks 5 and 6. The lawsuit comes after the JDA and the Joint Ministerial Counsel (JMC) of the Nigeria-São Tomé and Príncipe JDZ failed to give a satisfactory response to ERHC’s letters seeking clarification on the Company’s rights in JDZ Blocks 5 and 6. ERHC sent the letters following media reports stating that the JMC had approved of ERHC’s removal from the Blocks. The Company was awarded a 15 percent working interest in each of the Blocks in a 2005 bid/licensing round conducted by the JDA, following the exercise by ERHC of preferential rights in the Blocks as guaranteed by contractual and treaty arrangements. The lawsuit, filed in the Federal High Court in the Nigerian capital Abuja, seeks a declaration that ERHC’s working interests in JDZ Blocks 5 and 6 are intact. It further seeks an injunction restraining the JDA from tampering with ERHC’s rights contrary to the terms of existing contracts. Agreements between ERHC and the JDA indicate that any dispute between the parties is to be referred to arbitration under English law. ERHC’s lawsuit also asks the court to require the JDA to submit to such arbitration. “We are taking decisive action to secure and protect the rights of ERHC and its shareholders from unlawful tampering,” said ERHC Chief Operating Officer Peter Ntephe. “We continue to have the utmost respect for the JDA and hope that this is a misunderstanding that can be resolved quickly in accordance with the legal agreements.” Mr.
